         Case 1:20-cv-02810-AKH Document 68 Filed 03/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TIMOTHY C. HOLSWORTH, individually
 and on behalf of all others similarly situated,
                                                   Case No. 1:20-cv-02810-AKH
                        Plaintiff,

                v.                                 NOTICE OF APPEAL

 BPROTOCOL FOUNDATION, EYAL
 HERTZOG, YEHUDA LEVI, GUY
 BENARTZI, and GALIA BENARTZI,

                        Defendants.


       Notice is hereby given that Plaintiff Timothy C. Holsworth, on behalf of himself and all

others similarly situated, by and through his undersigned counsel, hereby appeals to the United

States Court of Appeals for the Second Circuit from the Order Granting Defendants’ Motion to

Dismiss (ECF No. 66, the “Order”), signed and entered on February 22, 2021, and Judgment (ECF

No. 67, the “Judgment”), signed and entered on February 23, 2021, in the above-captioned matter.

This appeal is taken from each and every part of the Order and Judgment, and from the Order and

Judgment as a whole.
         Case 1:20-cv-02810-AKH Document 68 Filed 03/22/21 Page 2 of 3




Dated:   New York, NY                Respectfully submitted,
         March 22, 2021



/s/ Kyle W. Roche                          /s/ Jordan A. Goldstein
 Kyle W. Roche                             Philippe Z. Selendy
 Edward Normand                            Jordan A. Goldstein
 Velvel (Devin) Freedman                   Oscar Shine
     (pro hac vice)                        Mitchell Nobel
 Richard R. Cipolla                        SELENDY & GAY PLLC
 ROCHE FREEDMAN LLP                        1290 Sixth Avenue, 17th Floor
 99 Park Avenue, 19th Floor                New York, NY 10104
 New York, NY 10016                        Tel: (212) 390-9000
 Tel: (646) 350-0527                       pselendy@selendygay.com
 kyle@rcfllp.com                           jgoldstein@selendygay.com
 tnormand@rcfllp.com                       oshine@selendygay.com
 vel@rcfllp.com                            mnobel@selendygay.com
 rcipolla@rcfllp.com

                                           Co-Lead Counsel and Attorneys for
                                           Plaintiff and the Proposed Class




                                      2
            Case 1:20-cv-02810-AKH Document 68 Filed 03/22/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

          I hereby certify that on March 22, 2021, I caused the foregoing Notice of Appeal to be

served via the Electronic Case Filing (ECF) system in the United States District Court for the

Southern District of New York, on all parties registered for CM/ECF in the above-captioned

action.


 Dated:     New York, New York
            March 22, 2021
                                              /s/           Jordan A. Goldstein
                                                            Jordan A. Goldstein
